Title: VII. Notes on Episcopacy, 11 October–9 December 1776
From: Jefferson, Thomas
To: 


                        Gr. Eπιςκoπoς. Lat. Episcopus. Ital. Vescovo.
                        Fr. Evesque. Saxon. Biscop. Bishop. (overseer)
                        The epistles of Paul to Timothy & Titus are relied on (together with tradition) for the Apostolic institution of bishops.
                        As to tradition, if we are protestants we reject all tradition, & rely on the scripture alone, for that is the essence & common principle of all the protestant churches.
                        As to Scripture. 1.Tim.3.2. ‘a bishop must be blameless &c. Eπιςκoπoς.’ v. 8. ‘likewise must the deacons be grave &c. Διακονος’ (ministros) c.5.v.6. he calls Timothy a ‘minister’ Διακονος’ c.4.v.14. ‘neglect not the gift that is in thee, which was given thee by prophecy with the laying on the hands of the presbytery, πρεςβυτεριον.’ c.5. ‘rebuke not an elder πρεςβντερω.’
                        5.17. ‘let the elders that rule well &c. πρεςβντεροι.’
                        [5.] 19. ‘against an elder (πρεςβντερον) receive nt. an accusan.’
                        5.22. ‘lay hands suddenly on no man χειρας επιτιΘει’
                        6.11. he calls Timothy ‘man of god ανΘρωπε τον Θεον.’
                        2.Tim.1.6. ‘stir up the gift of god which is in thee by the putting on of my hands επιΘεςεως των χειρων μον.’ but ante c.4. v.14. he said it was by the hands of the presbytery. This imposition of hands then was some ceremony or custom frequently repeated, & certainly is as good a proof that Timothy was ordained by the elders (& consequently that they might ordain) as that it was by Paul.
                        1.11. Paul calls himself ‘a preacher’ ‘an apostle’ ‘a teacher.’ ‘κηρνξ και αποςτολος και διδαςκαλος.’ here he designates himself by several synonims as he had before done Timothy. does this prove that every synonim authorizes a different order of ecclesiastics. 4.5. ‘do the work of an Evangelist, make full proof of thy ministry εργον ποιηςον εναγγελιςτον, την διακονιαν ςον πληροϕορηςον.’  Timothy then is called ‘επιςκοπος, διακονος, εναγγελιςτος. ανΘρωπος Θεον.’
                        4.11. he tells Tim. to bring Mark with him for ‘he is profitable to me for the ministry Διακονια’
                        Epist. to Titus 1.1. he calls himself ‘a servant of god δονλος Θεον.’ 1.5. ‘for this cause left I thee in Crete that thou shouldst set in order the things that are wanting, and ordain (καταςτηςης) elders in every city, as I had appointed thee. if any be blameless the husband of one wife, having faithful children, not accused of riot or unruly for a bishop must be blameless as the steward of god &c.’ here then it appears that as the elders appointed the bishops, so the bishops appointed the elders. i.e. they are synonims. again when telling Titus to appoint elders in every city he tells him what kind of men they must be, for said he a bishop must be &c. so that in the same sentence he calls elders bishops.
                        3.10: ‘a man that is an heretic after the first & second admonition, reject. αιρετικον.’
                        Jas.5.14. ‘is any sick among you? let him call for the elders (π ρεςβντερονς) of the church, & let them pray over him, anointing him with oil in the name of the lord.’
                        another plea for Episcopal governmt. in Religion in England is it’s similarity to the political governmt. by a king. no bishop no king. this then with us is a plea for governmt. by a presbytery which resembles republican governmt.
                        the clergy have ever seen this. the bishops were alwais mere tools of the crown.
                        the Presbyterian spirit is known to be so congenial with friendly liberty, that the patriots after the restoration finding that the humour of people was running too strongly to exalt the prerogative of the crown, promoted the dissenting interest as a check and balance, & thus was produced the Toleration act.
                        St. Peter gave the title of Clergy to all god’s people till pope Higinus and ye. succeeeding prelates took it from them & appropriated it to priests only. 1.Milt.230.
                        Origen, being yet a layman, expounded the scriptures publickly & was therein defended by Alexander of Jerusalem & Theoctistus of Caesarea producing in his behalf divers examples that the privilege of teaching was antiently permitted to laymen. the first Nicene council called on the assistance of many learned lay brethren. ib.230.
                        
                        Bishops were elected by the hands of the whole ch. Ignatius (the most antt. of the extant fathers) writing to the Philadelphians sais ‘that it belongs to them as to the church of god to chuse a bishop.’ Cambden in his description of Scotld. sais ‘that over all the world bps. had no certain diocese till pope Dionysius about the year [26]8 did cut them out, & that the bps of Scotld. exd their function in what place soever they came, indifferently till temp. Malcolm 3. 1070’
                        Cyprian epist. 68. sais ‘the people chefly hath po[wer] either of chusing worthy or refusing unworthy bps.’ the council of Nice writing to the African churches exhorts them to chuse orthodox bps. in the pla[ce] of the dead. 1.Milt.254.
                        Nicephorus Phocas the Greek emperor ann. 1000 first enacted that no bp shd. be chosen without his will. Ignatius in his epistle to those of Tra[llis] confesseth that the presbyters are his fellow-counsellors & fellow benchers, and Cyprian in the 6.41.52. epist. calls the presbyters, ‘his Compresbyters,’ yet he was a bp.—a modern bp. to be moulded into a primitive one must be elected by the people, undiocest, unrevenued, unlorded, 1.Milt.255.
                    